ORDER

Cedric Bernard Cox appeals the sentence imposed upon his convictions. The parties have expressly waived oral argument, and upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Cox was indicted by a grand jury on one count of conspiracy to utter and possess counterfeit securities, in violation of 18 U.S.C. § 371, and twenty-six counts of uttering and possessing counterfeit securities, in violation of 18 U.S.C. § 513(a). He pleaded guilty to all twenty-seven counts on June 28, 2001, pursuant to a written plea agreement. On November 14, 2001, the district court sentenced Cox to 30 months in prison, a $2,700 special assessment, and $191,632.85 in restitution. The district court also ordered Cox to make restitution immediately in full, with any balance remaining at the time of his release to be paid according to a “schedule of payments approved by the probation officer.”
The sentence is affirmed except the portion of the sentence respecting restitution is reversed and remanded to the District Court for reconsideration in light of the recent case of United States v. Davis, 306 F.3d 398, 425-26 (6th Cir.2002) (delegating authority to set schedule of restitution payments constitutes plain error).
Accordingly, it is so ORDERED.